221 Ga. 715 (1966)
146 S.E.2d 761
CADE
v.
BURSON, Director, et al.
23303.
Supreme Court of Georgia.
Submitted January 10, 1966.
Decided January 18, 1966.
*716 Robert L. Cade, pro se.
Arthur K. Bolton, Attorney General, Peyton S. Hawes, Jr., Alfred L. Evans, Assistant Attorneys General, for appellee.
MOBLEY, Justice.
R. H. Burson, the appellee, contends that the appeal should be dismissed on the ground that the enumeration of errors was not filed in this court within the time required by the law (Secs. 13 and 14 of the Appellate Practice Act; Ga. L. 1965, pp. 18, 29-30 and 240, 242-244; Code Ann. §§ 6-809, 6-810) and Rule 20 of this court. The record discloses that this appeal was docketed in this court on November 29, 1965, and the enumeration of errors was filed on December 21, 1965, seven days after the last day on which it could have been filed. The enumeration of errors not being timely filed, under the rulings in Stanford v. Evans, Reed & Williams, 221 Ga. 331, 332 (145 SE2d 504), Yost v. Gunby, 221 Ga. 552 (145 SE2d 575), and Undercofler v. McLennan, 221 Ga. 613 (146 SE2d 635), we hereby dismiss the appeal.
Appeal dismissed. All the Justices concur.